MEMORANDUM **
Brian Dean Bell appeals from the 37-month sentence imposed following his guilty-plea conviction for assault resulting in serious bodily injury, in violation of 18 U.S.C. §§ 113(a)(6) and 1153. We have *148jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm.
Bell contends that the sentence imposed was unreasonable because, among other things, the district court failed to properly consider the factors set forth in 18 U.S.C. § 3553(a) and did not sufficiently explain the sentence. The district court did not procedurally err and the sentence is not substantively unreasonable. See Gall v. United States, 552 U.S. 38, 128 S.Ct. 586, 169 L.Ed.2d 445 (2007); United States v. Carty, 520 F.3d 984, 990-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.